32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Juan Manuel HERNANDEZ-NUNEZ, Appellant.UNITED STATES of America, Appellee,v.Steven Lester MARTS, Appellant.
No. 94-1371, No. 94-1361.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 1, 1994.

Before FAGG, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Juan Manuel Hernandez-Nunez and Steven Lester Marts appeal their drug-related convictions.  Hernandez-Nunez's argument that the district court misinstructed the jury on the meaning of reasonable doubt is foreclosed by this court's contrary holdings.   See United States v. Harris, 974 F.2d 84, 85 (8th Cir. 1992);   United States v. Wilkerson, 691 F.2d 425, 427-28 (8th Cir. 1982).  Likewise, Marts's argument that the district court erroneously barred expert testimony about the impact on witness credibility of the substantial assistance reductions available under the sentencing guidelines is foreclosed by this court's contrary holding in  United States v. French, 12 F.3d 114, 116-17 (8th Cir. 1993).  We affirm.  See 8th Cir.  R. 47B.